 


110 HRES 86 EH: Providing for consideration of the resolution (H. Res. 78) amending the Rules of the House of Representatives to permit Delegates and the Resident Commissioner to the Congress to cast votes in the Committee of the Whole House on the state of the Union.
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 86 
In the House of Representatives, U. S., 
 
January 24, 2007 
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 78) amending the Rules of the House of Representatives to permit Delegates and the Resident Commissioner to the Congress to cast votes in the Committee of the Whole House on the state of the Union. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 78) amending the Rules of the House of Representatives to permit Delegates and the Resident Commissioner to the Congress to cast votes in the Committee of the Whole House on the state of the Union. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and on any amendment thereto to final adoption without intervening motion or demand for division of the question except: (1) one hour of debate on the resolution equally divided and controlled by the chairman and ranking minority member of the Committee on Rules; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Kirk of Illinois or his designee, which shall be in order without intervention of any point of order or demand for division of the question, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit which may not contain instructions. 
2.During consideration of H. Res. 78 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the resolution to a time designated by the Speaker. 
 
Karen L. Haas,Clerk. 
